DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This Office action is responsive to the amendment filed on 06/02/2021. Claims 1, 3- 14, & 16- 20 are pending, and claims 1, 12, & 17 are in independent form. Claims 2 & 15 are cancelled by the applicant.
In view of the received arguments and amendments to the claims, the outstanding 112(b) rejection and double patenting rejection to the co-pending application (#16/444,789) have been withdrawn.

Response to Arguments
Applicant’s arguments, against outstanding prior art rejection, see Remarks (pages 8- 10), filed 06/02/2021, with respect to amended independent claims 1, 12, & 17 have been fully considered and are persuasive.  Specifically, Examiner agrees with applicant’s following argument.
 “Palermo does not disclose this. Rather, Palermo discloses reversing the drive mechanism. This is not the same. While the Examiner is asserting that reversing the drive mechanism initially results in a reduction in speed, this is not the same as what is claimed. Moreover, the temporary reduction in speed disclosed by Palermo results in the drive mechanism stopping and reversing, not continuing to rotate in the same rotational direction. Palaermo does not disclose the claimed invention in as much detail as is claimed.” (Remarks, 1st paragraph, page 9).
Therefore, the 102 rejection based on Palermo has been withdrawn since Palermo does not necessarily can anticipate the claims 1, 12, & 17 under 35 USC 102.  However, upon further consideration, a new ground(s) of rejection is made in view of discovery of new prior art and its combination with prior cited arts as fully discussed below. 
Claim Interpretation
Examiner acknowledges applicant’s responses (Remarks, page 7) to the outstanding claim interpretations for the claim phrases "drive mechanism", "reference block" and "control block". 
a) Examiner agrees that, in view of the latest amendment, the phrase "drive mechanism" will not trigger the provisions of 35 USC 112(f).
B) However, Examiner respectfully disagrees with applicant’s position (See, “are well-known terms of art in the control world and moreover describe functionality that may be implemented within the controller, for example”) not to trigger the provisions of 35 USC 112(f) for the phrases "reference block" and "control block". While they are known terms to describe functionality, not every possible types of references blocks and control blocks can perform the respective claimed functions. Only specific type of reference blocks and control blocks as described in applicant’s specification or cited prior arts can perform the claimed functions.  Accordingly, the phrases "reference block" and "control block" are continued to be interpreted accordance to provisions of 35 USC 112(f) as explained in greater details in last office action (See page 3). 
Double Patenting
A) Claims 1, 3, & 9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 & 9 of co-pending Application No. 16/842,356 (reference application) in view of Rivers et al. [Rivers] (US 20110213391 A1). 
Although the claims at issue are not identical, they are not patentably distinct from each other because they recite similar patentable subject matter while different in wording as shown below.
Instant Application 16/284,708
Co-pending Application No. 16/842,356
Remarks
1. An atherectomy system, comprising
Claim 1. An atherectomy system, comprising:
Same preamble
a drive mechanism adapted to rotatably actuate an atherectomy burr; and

an atherectomy burr; 
a drive mechanism adapted to rotatably actuate the atherectomy burr;
Anticipated by the co-pending’s limitation
the drive mechanism comprising a drive cable coupled with the atherectomy burr and a drive motor adapted to rotate the drive cable in a rotational direction
Claim 9, The atherectomy system of claim 1 16, wherein the drive mechanism comprises:
a drive cable coupled with the atherectomy burr; and
a drive motor adapted to rotate the drive cable
anticipated
a controller adapted to regulate operation of the drive mechanism;
a controller adapted to regulate operation of the drive mechanism;
Anticipated
the controller adapted to receive an indication of an increase in torque experienced at the atherectomy burr
the controller adapted to calculate an estimated load torque at the atherectomy burr based upon at least one of an angular velocity of the atherectomy system and an angular acceleration of the atherectomy system
Angular velocity and acceleration of the atherectomy system can indicate increase in torque

atherectomy burr, the controller is further adapted to regulate operation of the drive
mechanism 
the controller further adapted to stop or reverse the drive mechanism when the estimated load torque at the atherectomy burr exceeds a torque threshold
When the drive mechanism of the atherectomy system is stopped or reversed, the user can notice reduction in speed and can be notified as can be clear to PHOISTA
     The claim 9 of the co-pending application does not teach “to produce a reduction in speed of the drive mechanism greater than what would otherwise normally occur in response to the increase in torque while continuing to rotate the drive mechanism in the same rotational direction” as claimed.      
            Rivers teaches a controller [control unit 40, fig. 2] adapted to receive an indication [“the control unit decides that an obstruction has been detected”] of an increase in torque experienced at an atherectomy burr [“abrading head 28” of the catheter 13 as shown in fig. 1], when the controller receives an indication of an increase in torque experienced at the atherectomy burr [“distal end of the drive shaft”], the controller is further adapted to regulate operation of the drive mechanism to produce a reduction in speed [“releasing the motor and allowing the motor to spin freely as a flywheel” causes reduction in speed which is still greater than zero but in the same direction] of the drive mechanism greater than what would otherwise normally occur [normally zero speed in stopped condition occurs] in response to the increase in spin freely continues for some time as can be seen in fig. 11 from blockage detected; the claim is silent on specifying such continuing is for very long time and dependent claim 3 recites reverse spinning] to rotate the drive mechanism in the same rotational direction, thereby providing a user with notice [“operator is notified of the pump system status”] of the increase in torque (Figs. 1- 2, 11,  [0020, 0036,  0047, 0110- 0117]).
        It would have been obvious to one ordinary skill in the art at the time of the filing of this application to combine the teachings of claim 9 of the co-pending application’356 and Rivers because both related to controlling drive mechanism of an atherectomy system, and modify the controller of claim 9 of co-pending application’356 to produce a reduction in speed of the drive mechanism while continuing to rotate the drive mechanism in the same direction as in Rivers. Doing so would allow the controller of atherectomy system of the claim 9 of the co-pending application to dissipate large angular momentum rapidly and safely without causing damage to the patient (Rivers, [0033, 0046]).




3. The atherectomy system of claim 1, wherein if the atherectomy burr becomes stuck, the controller is further adapted to: 

increase the torque provided by the drive mechanism until a torque threshold is reached; and direct the drive mechanism to reverse in order to unwind energy in the drive mechanism.
Claim 1, the controller further adapted to stop or reverse the drive mechanism when the
estimated load torque at the atherectomy burr exceeds a torque threshold
The limitation of the claim 1 of the co-pending application renders claim 3 of the instant application obvious. Reversing the drive mechanism can cause to unwind the energy as can be clear to PHOSITA




Regarding claim 17, the claim 9 (of the co-pending application’356) in view of Rivers teaches invention of this claim for the similar reasons as in claim 1.

Claim Rejections - 35 USC § 103
Claim 1, 3- 5, 17, & 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Palermo1 (US 20100125276 A1) in view of Rivers et al [Rivers] (US 20110213391 A1).

Regarding claim 1, Palermo teaches an atherectomy system [drilling system of Palermo, e.g., “an exemplary luminal drilling system 10”], comprising: ([0031]);
(a) a drive mechanism [motor housing 20 having a “drive motor 56”] adapted to rotatably actuate an atherectomy burr [a tip part of the catheter/drilling device that generates “the load” for the device 12/motor 56, e.g., flexible member 38 or the tip 48 of the flexible member. Please note the tip part of the drilling system 10 is/are analogous to applicant’s burr 14/load 306 shown in fig. 6 (“load 306 represents an atherectomy burr, for example”, in ¶0054]), the drive mechanism comprising a drive cable [an electrical/mechanical connection that connects the motor housing 20 with the flexible member 38 or the tip of the member 38] coupled with the motor 56 (FIG. 3)”] adapted to rotate the drive cable in a rotational direction (Figs. 1, 3, [0031, 0064]); and
(b) a controller [“electronic circuitry in the control unit 14”, e.g., generator 68+ generator 72+ reversing drive 58+“generator 68” wherein the generator 68 may be a microprocessor, one or more discrete logic blocks or the like”] adapted to regulate operation of the drive mechanism ([0039-0040]); 
the controller adapted to receive [“rotational load may be measured in a variety of ways… increase in the drive current”, “signal received from motor 56” via low pass filter 300] an indication of an increase in torque experienced at the atherectomy burr ([20008, 0015, 0038-0041], fig. 3); 
when the controller receives an indication of an increase in torque experienced at the atherectomy burr, the controller is further adapted to regulate [“automatically reversed in response” and causing the “instantaneous rotational speed will be zero”] operation of the drive mechanism 
Palermo teaches does not teach reducing of the speed3 of the drive mechanism while continuing to rotate the drive mechanism in the same rotational direction as claimed and shown above with strikethrough emphasis. 
Rivers is directed to devices and methods for removing tissue from body passageways using rotational atherectomy device ([0004], fig. 1). Specifically, Rivers teaches a controller [control unit 40, fig. 2] adapted to receive an indication [“the control unit decides that an obstruction has been detected”] of an increase in torque experienced at an atherectomy burr [“abrading head 28” of the catheter 13 as shown in fig. 1], when the controller receives an indication of an increase in torque experienced at the atherectomy burr [“distal end of the drive shaft”], the controller is further adapted to regulate operation of the drive mechanism to produce a reduction in speed [“releasing the motor and allowing the motor to spin freely as a flywheel” causes reduction in speed which is still greater than zero but in the same direction] of the drive mechanism greater than what would otherwise normally occur [normally zero speed in stopped condition occurs] in response to the increase in torque while continuing [spin freely continues for some time as can be seen in fig. 11 from blockage detected; the claim is silent on specifying such continuing is for very long time and dependent claim 3 recites reverse spinning] to rotate the drive mechanism in the same rotational direction, thereby providing a user with notice of the increase in torque (Figs. 1- 2, 11,  [0020, 0047, 0110- 0117]).
It would have been obvious to one ordinary skill in the art at the time of the filing of this application (i) to combine the teachings of Rivers and Palermo because they both related to regulating speed of an atherectomy burr and (ii) modify the controller of Palermo to produce reduction in speed of the drive mechanism to allow continuing to rotate in the same rotational direction as in Rivers before completely stopping and begin 

Regarding claim 3, Palermo in view of Rivers further teaches the atherectomy system of claim 1, wherein if the atherectomy burr becomes stuck, the controller is further adapted to: 	increase the torque provided by the drive mechanism until a torque threshold is reached and direct the drive mechanism to reverse [“the rotational direction of the drive shaft is reversed”] in order to unwind energy in the drive mechanism (Palermo, [0014, 0016, 0041] & Rivers, [0025]).

Regarding claim 4, Palermo further teaches the atherectomy system of claim 1, further comprising a user interface [e.g., LCD 36 of fig. 1] operably coupled to the controller so that the controller is able to display information regarding performance of the drive mechanism ([0031, 0039]).

Regarding claim 5, Palermo in view of Rivers teaches the atherectomy system of claim 1, wherein the controller is further adapted [reversing the direction of the motor from forward direction which causes to lower the speed from the current forward direction speed to the zero slowly (“motor to spin freely as a flywheel”) and in further in opposite direction] to regulate operation of the drive mechanism 

Regarding claim 17, the rejection of claim 1 is incorporated. Therefore, only in summary, Palermo teaches an atherectomy system [system 10 of fig. 1], comprising ([0031]): 
a drive motor [motor 56 of the housing 20] operably coupled to a drive cable [any line that connects the flexible member or the tip of the member 38 with the motor 56] (figs. 3, 1); 
an atherectomy burr [flexible member 38 or the distal tip 48 of the member 38] operably coupled to the drive cable (figs. 1-2); 
a control system [“control unit 14”] operably coupled to the drive motor ([0039-0040), the control system including: 
a feedback loop [filter 300+ generator 72+ LEDs 35+ Amplifier 70+ speaker 28] adapted to monitor performance of the drive motor and output a control effort signal [signal (for forward/reverse direction) provided from the generator 68/processor 54 to the forward or reversing drive 58] (Figs. 1-3); and 
a drive circuit [e.g., drive 58] adapted to receive the control effort signal and regulate operation of the drive motor in accordance with the control effort signal, wherein the control system is further adapted to provide [not continuing to rotate in forward direction and initiating to rotate in reverse direction] a reduction in motor speed of the drive motor that is greater than what would otherwise normally occur in load on the drive shaft is increasing”] experienced at the atherectomy burr ([0014, 0038- 0041]).
Palermo does not necessarily teach “thereby rotating the atherectomy burr in a same rotational direction at a reduced speed” as claimed.
Rivers is directed to devices and methods for removing tissue from body passageways using rotational atherectomy device ([0004], fig. 1). Specifically, Rivers teaches an atherectomy system, comprising: a control system [control unit 40 for the device shown in fig. 1] operably coupled to the drive motor, wherein the control system is further adapted to provide a reduction in motor speed of the drive motor that is greater than what would otherwise normally occur in response to an increasing torque experienced at the atherectomy burr [“distal end”], thereby rotating [“releasing the motor, thereby allowing the motor to spin freely as a flywheel”] the atherectomy burr in a same rotational direction at a reduced speed (Figs. 1- 2, 11, [0020, 0047]).
It would have been obvious to one ordinary skill in the art at the time of the filing of this application (i) to combine the teachings of Rivers and Palermo because they both related to regulating speed of an atherectomy burr and (ii) modify the controller of Palermo to produce reduction in speed of the drive mechanism to allow continuing to rotate in the same rotational direction as in Rivers before start rotating in reverse direction when the controller receives an indication of an increase in torque at the atherectomy burr. Doing so would allow atherectomy system of Palermo to dissipate large angular momentum rapidly and safely without causing damage to the veins of the patient (Rivers, [0033, 0046]). Therefore, Palermo in view of Rivers teaches invention of this claim obvious to PHOSITA.

Regarding claim 20, Palermo further teaches the atherectomy system of claim 17, wherein if the atherectomy burr becomes stuck, the control system is further adapted to: increase the torque provided by the drive motor until a torque threshold is reached; and direct the drive motor to reverse in order to unwind energy in the drive cable ([0014, 0039, 0041]).

Claims 6- 16, & 18- 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Palermo in view of Rivers, and further in view of Herscher et al. [Herscher] (US 20120095461 A1). The combination of Palermo, Rivers, and Herscher is referred as PRH hereinafter. Herscher is reference of the record.

Regarding claim 6, Palermo in view of Rivers further teaches the atherectomy system of claim 1, wherein the controller comprises: 


 a drive circuit [reversing drive 58 and control unit 14 of Rivers] that is adapted to receive the control effort signal [output of the microprocessor 44/68 provided to control the motor 56] from the control block and regulate operation of the drive mechanism accordingly (Palermo, [0039], fig.3 & Rivers, fig. 2, [0020]).

However, Palermo in view of Rivers does not provide additional implementation details of the control unit 14 and how it can control electrical power provided to the motor 56 and the load while operating the drilling device 12 of ¶¶0031-0032. In summary, Palermo in view of Rivers does not teach the controller to include feature shown above with 
Herscher is directed to a control system [e.g., “control enclosure 101 housing the circuitry 400”, analogous to Palermo’s control unit 14] for an intra-vascular driller/catheter medical device for accurately controllably delivering electrical energy to a load [catheter assembly 108+ electrodes 112, analogous to Palermo’s flexible member 38] to treat luminal diseases ([0004, 0017, 0050], fig. 1, 4). Specifically, Herscher teaches an atherectomy system [fig. 1, “overall system or apparatus 100”] comprising a controller [enclosure 101, wherein “generator and control apparatus 101 may include a processor”] adapted to receive an indication [“impedance values measured at the power delivery target 404”] of an increase in torque experience at the atherectomy load/burr ([0092, 0094, 0113]);
wherein the controller [“enclosure 101” having circuitry 400 of figs. 4, 7, 9A] comprises: 
sensor 410+ power set point 409, fig. 4] that is adapted to receive a speed signal [signal from ADC 408+ 406] and output a reference signal [“output signals from power output set point 409”] ([0057-0058]); 
a control block [“PID controller 411” of fig. 4 which is shown in greater details in fig. 7] that is adapted to receive the reference signal from the reference block and generate a resulting control effort signal [“output calculation of the PID control loop of 411…the "manipulated variable" or modulating voltage 414”] ([0056, 0063], fig. 4); and
 a drive circuit [target power output 404+ AMP blocks 403/ (901+902)] that is adapted to receive the control effort signal from the control block and regulate operation of the drive mechanism accordingly ([0056-0057, 0063, 0097]).
It would have been obvious to one ordinary skill in the art at the time of the filing of this application to combine the teachings of Herscher and Palermo in view of Herscher because they both related to a controlling output variables provided to a load of an intra-vascular driller/catheter medical device, and modify the controller of Palermo in view of Herscher to utilize the PID based controller and a reference block/set point block as in Herscher. Doing so the electrical energy/power provided to the load of the control unit 14 (of Palermo modified with Rivers) can be accurately regulated at the desired range by using well-known, flexible, and reliable PID control scheme4 based on the real-time changes in the load/burr (Herscher, [0084]). Accordingly, PRH renders invention of this claim obvious to PHOSITA.

Regarding claim 7, PRH teaches the atherectomy system of claim 6, wherein the control block comprises a Proportional controller [block 701] (Herscher, [0063], fig. 7).
Regarding claim 8, PRH teaches the atherectomy system of claim 6, wherein the control block comprises a Proportional Integral Derivative (PID) controller (Herscher, [0063], fig. 7).

Regarding claim 9, PRH teaches the atherectomy system of claim 6, wherein the reference block is adapted to output [PHOSITA would understand that the signal after the summation point ∑, in fig. 7, is either zero, negative or positive depending on the value of the set point from block 410 and sensor 410] a reference signal that is either a nominal positive value, a small negative value or zero (Herscher, Fig. 4, [0051]).

Regarding claim 10, PRH teaches/suggests the atherectomy system of claim 6, wherein the reference block is adapted to default [“device is working normally” of Rivers, and “may be preferably achieved through power set point control 409… based on programmed operating parameters” of Herscher] to the nominal positive value [“Watt range” for the given load] for the reference signal upon startup of the atherectomy system (Rivers, [0110], Herscher, [0057, 0104]).

Regarding claim 11, PRH further teaches the atherectomy system of claim 6, wherein the reference block is adapted to add an offset value [it is well-known to add offset value while performing “method of calibration” of Herscher and “using a variety of loads to calculate power circuit impedance” to improve accuracy and avoid unintended damage] to the reference signal in order to accurately hold speed of the drive mechanism during a no-load situation (Herscher, [0104, 0110, 0020]).

Regarding claim 12, the rejection of claim 6 is incorporated. Therefore, only in summary, Palermo teaches an atherectomy system [system 10 shown in fig. 1], comprising:
 a drive mechanism [motor housing 20] adapted to rotatably actuate an atherectomy burr [flexible member 38 or the tip 48 of the flexible member 38], the drive mechanism comprising a drive cable coupled with the atherectomy burr and a drive motor [“a motor 56 (FIG. 3)”] adapted to rotate the drive cable in a rotational direction (Figs. 1, 3-4, [0031]); and
 a control system [control unit 14] adapted to regulate operation of the drive mechanism (fig. 1, 3, [0031, 0038]), 


wherein the control system is further adapted to provide a reduction [“direction of rotation of the drive shaft 18 will be automatically reversed”] in motor speed [speed of the motor 56 or means that rotates the flexible member 38] of the drive mechanism, 
Palermo does not teach (i) “while still rotating in the rotational direction” condition and (ii) utilizing PID based control scheme by its control unit 14 as claimed. Therefore, Palermo does not teach features shown above with strikethrough emphasis.
Rivers teaches an atherectomy system comprising a controller that is adapted to provide a reduction in motor speed of the drive mechanism, while still rotating [“allowing the motor to spin freely as a flywheel” can be understood by PHOSITA as same direction rotating] in the rotational direction, that is greater than what would otherwise normally occur in response to an increasing torque experienced [“when the abrasive element encounters an obstruction”] at the atherectomy burr ([0033, 0113]).
It would have been obvious to one ordinary skill in the art at the time of the filing of this application (i) to combine the teachings of Rivers and Palermo because they both related to regulating speed of an atherectomy burr and (ii) modify the controller of Palermo to produce reduction in speed of the drive mechanism to allow continuing to 
Palermo in view of Rivers still does not teach utilizing PID based control scheme by its control unit 14 as shown above with strikethrough emphasis.
Herscher is directed to a control system [e.g., “control enclosure 101 housing the circuitry 400”, analogous to Palermo’s control unit 14] for an intra-vascular driller/catheter medical device for accurately controllably delivering electrical energy to a load [catheter assembly 108+ electrodes 112, analogous to Palermo’s flexible member 38] to treat luminal diseases ([0004, 0050], fig. 1, 4). Specifically, Herscher teaches a control system adapted to regulate operation of the drive mechanism, 
the control system [“control enclosure 101 housing the circuitry 400”, wherein the figs. 4 and 7 show additional details of the circuitry 400 of the control enclosure] including:
 a reference block [block 410+ 409 of fig. 4] for determining a speed reference, the speed reference selectable between a nominal value, a negative value, and zero ([0050]); and
 a Proportional Integral Derivative (PID) controller [PID controller 411] operably coupled to the reference block for receiving the speed reference, the PID controller adapted to utilize [please see fig. 7] the speed reference, a Proportional (P) gain value, 
 the PID controller further adapted to add an offset value [adding of an offset value as part of the calibration is well-known in the art] to the speed reference received from the reference block ([0082, 0110]).
It would have been obvious to one ordinary skill in the art at the time of the filing of this application to combine the teachings of Herscher and Palermo in view of Rivers because they both related to a controlling output provided to a load of an intra-vascular driller/catheter medical device, and modify the control system of Palermo in view of Rivers to utilize PID based control scheme adapted to add an offset value (for calibration) and a reference block/set point block as in Herscher. Doing so the electrical energy/power provided to the load of the control unit 14 can be accurately regulated at the desired range by using well-known but reliable PID control scheme based on the real-time changes in the load/burr (Herscher, [0084]). Accordingly, the PRH renders invention of this claim obvious to PHOSITA.

Regarding claim 13, PRH further teaches the atherectomy system of claim 12, wherein the I gain value and the D gain value are set to zero or about zero (Fig. 7 & associated texts of Herscher, PHOISTA knows that I and D gain values should not be very large or should be about zero to avoid instability of the control system).

Regarding claim 14, PRH further teaches the atherectomy system of claim 12, wherein the P gain value is set to a low value (Fig. 7 & associated texts of Herscher, 

Regarding claim 15, PRH further teaches the atherectomy system of claim 12, wherein the drive mechanism comprises: 
a drive cable [a means that connects the housing 20 with the flexible member 38] coupled with the atherectomy burr (Fig. 1 of Palermo); and 
a drive motor [motor 56] adapted to rotate the drive cable (Fig. 3 of Palermo).

Regarding claim 16, PRH further teaches the atherectomy system of claim 12,
 in response to an increasing torque as a result of a stuck atherectomy burr (Palermo, [0041]): 
the PID controller is adapted to increase torque until a predetermined threshold is reached (when PID controller 411 of Herscher is utilized in Palermo’s system while implementing the control system to control the rotation speed of the flexible member 38, the combination will teach the PID controller is adapted to increase torque until a predetermined threshold is reached); 
the reference block is adapted to set the speed reference to the negative value in order to unwind energy stored in the drive mechanism (Palermo, [0041]).

Regarding claims 18- 19, PRH teaches inventions of these claims for the similar reasons as discussed above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANTOSH R. POUDEL whose telephone number is (571)272-2347.  The examiner can normally be reached on Monday - Friday (8:30 am - 5:00 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SANTOSH R POUDEL/           Primary Examiner, Art Unit 2115                                                                                                                                                                                             


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Note: cited by the Applicant during the IDS submission of 05/08/2019.
        
        2 “the constriction of the tip rotation can result in excessive torque being experienced by the drive shaft and motor” (emphasis added).
        3 The reducing of the speed is interpreted as same as “greater than what would otherwise normally occur in response to the increase in torque”. Because normally during stopping, zero speed occurs.  Here, even the reduced speed is greater than zero speed or what would otherwise normally occur in response to the increase in torque. Please see last limitation of claim 17 for additional details.
        4 Please note the previously attached NPL article titled “What is a PID controller: Working & Its Applications” that explicitly states in part: “[t]oday all PID controllers are processed by the microprocessors” “The history of the PID controller is, in the year 1911”( pages1- 3) for an evidence.